DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both a “diode” in figure 1 and a “resistor” in figure 2, reference character “24” has been used to designate both a “resistor” in figure 1 and a “transistor” in figure 2, reference character “150” has been used to designate both a “amplifier” in figure 1 and a “transistor” in figure 2, reference character “151” has been used to designate both a “diode” in figure 1 and a “resistor” in figure 2, and reference character “152” has been used to designate both a “resistor” in figure 1 and a “diode” in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  the claim language appears to have proper antecedent basis for most limitations, because the examiner is interpreting similarly 
Regarding claim 1, the examiner believes that “an input audio signal” provides the appropriate antecedent basis for “the input signal”.     
Claim 2 inherits the issue of claim 1, because it is dependent on claim 1.
Regarding claim 3, the examiner believes that “a control signal having a fast time constant” provides the appropriate antecedent basis for “said fast time constant control signal”, and “a modified control signal having a slow time constant” provides the appropriate antecedent basis for “said slow time constant control signal”.
Appropriate correction may be required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fast time constant signal" in line 1 of the third clause.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is meant to refer to “a control signal having a fast time constant”.  The instant claim recites the limitation "the slow time 
Claim 2 recites the limitation “the upper limit” of the decibel release window in the lines 1-2, and recites the limitation “the adaptive slow time constant” in the last line.  There are insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the release response” of the slow release control signal in the third line of the third clause.  The instant claim recites the limitation “the slow release control signal” in the fourth line of the third clause.  The instant claim recites the limitation “the upper limit” of said decibel release window in the first line of the fourth clause.  The instant claim recites the limitation “the adaptive slow time constant” in the last two lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2014/0016791 A1 (hereafter Smith).
Regarding claim 1, Smith teaches a “process for conditioning an input audio signal comprising” by way of loudness control systems and methods with noise detection and a loudness drop detection to normalize audio signals to a predetermined loudness (see Smith, abstract and ¶ 0035).  In the process, Smith teaches the step of “level detecting the input signal to provide a control signal having a fast time constant” because a loudness measurement module estimates a short-term loudness values (L_short[m]), where the L_short[m] reads on a control signal having a fast time constant because L_short[m] rises and falls quickly with the loudness of the input audio signal (see Smith, ¶ 0036, and 0043-0044 and figure 2, unit 205).  
Next, Smith teaches the step of “filtering the control signal to provide a modified control signal having a slow time constant” because Smith teaches a temporal smoothing module to average, or 
Importantly, Smith teaches a loudness drop detection system  (see Smith, ¶ 0109 and figure 8), where a loudness control system incorporates the loudness drop detection system to calculate the time-varying gain value as shown above (see Smith, ¶ 0132-0134, figure 2, units 205, 210, and 215, figure 8, and figure 13, units 1305, 1310, 1315, and 1325).  Herein, the loudness drop calculation allows the release variable to change to create a dynamically adjustable release smoothing factor so that intra-content dynamics and inter-content dynamics can be preserved (see Smith, ¶ 0046-0047, 0108, and 0132-0137, equations 1-2 and 48, and figure 13, unit 1310 and 1325). 
Smith does not explicitly disclose that the fast time constant signal (i.e., the control signal having a fast time constant) is conditioned before modifying the slow time constant signal (i.e., the modified control signal having a slow time constant).  Smith does however teach that the loudness measurement module (805) in the loudness drop detection system is similar to the other loudness measurement modules (205 and/or 1305) in the overall loudness control systems (200 and/or 1300), where they are used to estimate a short-term loudness value in the same manner (see Smith, ¶ 0036, 0043-0044, 0111, and 0133, figure 2, unit 205, figure 8, unit 805, and figure 13, unit 1305).  In particular, the loudness measurement modules (205, 805, and 1305) are taught to provide the same short-term loudness 
In conclusion, Smith makes obvious:
“A process for conditioning an input audio signal comprising the steps of: 
level detecting the input signal to provide a control signal having a fast time constant;” (see Smith, ¶ 0036, 0043-0044, 0111, and 0133, figure 2, unit 205, figure 8, unit 805, and figure 13, unit 

“filtering the control signal to provide a modified control signal having a slow time constant;” (see Smith, ¶ 0045-0047 and 0134, equations 1-2, figure 2, unit 210, and figure 13, unit 1310, where the long-term average loudness value (L_ave[m]) reads on the modified control signal having a slow time constant);    

“conditioning the fast time constant signal with a predefined decibel release window before modifying the slow time constant signal in relation to the fast time constant signal to increase the release of the slow time constant signal.” (see Smith, ¶ 0036, 0043-0047, 0108-0109, 0111-0112, 0133-0137, and 0141-0142, equations 1-2 and 48, figure 2, units 205 and 210, figure 8, and figure 13, units 1305, 1310, and 1325, which makes obvious this conditioning using the loudness drop detection system to modify the fast time constant signal, or L_short[m], by providing an indication that the loudness has dropped a predetermined amount in order to increase the release of the slow time constant signal, or increasing the rate that L_ave[m] drops).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Waller, US 6,944,305 B1.
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Smith makes obvious the process according to claim 1, but does not appear to teach the process “further comprising the step of varying the upper limit of the decibel release window in relation to the adaptive slow time constant.”
Waller discloses an audio dynamics processing control system that clamps a level detected control signal to a predefined threshold point, which subsequently feeds a filter with a very slow response characteristic (see Waller, abstract).  Similar to Smith, Waller teaches “filtering the control signal to provide a modified control signal having a slow time constant”, where the control signal is clamped prior to being filtered (see Waller, column 4, lines 10-33, column 5, lines 20-41, figure 1, units 20, 30, and 31, and figure 2, units 20-24, 30-31, 50, and 80).  The variable resistor that sets the clamped threshold is “varying the upper limit of the decibel release window” because the release time period begins after the input signal drops below the variable clamped threshold point (see Waller, column 5, lines 30-41 and figure 2, units 30-31, 40, 50, and 80).  It would have been obvious to one of ordinary skill 
	Regarding claim 3, see the preceding rejection with respect to claims 1 and 2 above.  The combination of Smith and Waller makes obvious the circuit of claim 3 with these means.  The instant specification discloses that “the invention has been described in conjunction with specific embodiments thereof, it is evident that many alternatives, modifications and variations will be apparent to those skilled in the art and in light of the foregoing description. Accordingly, it is intended to embrace all such alternatives, modifications and variations as fall within the spirit of the appended claims.” (see instant specification, p. 9, last paragraph).  Therefore the means plus function limitations are interpreted to include hardware and/or software implementations.
	Specifically, the combination of Smith and Waller makes obvious:
“For conditioning an input audio signal, a circuit comprising: 
means for level detecting the input signal to provide a control signal having a fast time constant;” (see Smith, ¶ 0036, 0043-0044, 0111, 0133, and 0142, figure 2, unit 205, figure 8, unit 805, and figure 13, unit 1305, where the short-term loudness estimate (L_short[m]) reads on a control signal having a fast time constant because it rises and falls quickly with the loudness of the input audio signal);

“means for filtering said control signal to provide a modified control signal having a slow time constant;” (see Smith, ¶ 0045-0047, 0134, and 0142, equations 1-2, figure 2, unit 210, and figure 13, unit 1310, where the long-term average loudness value (L_ave[m]) reads on the modified control signal having a slow time constant);    



“means for varying the upper limit of said decibel release window in relation to the adaptive slow time constant.” (see Smith, ¶ 0045-0048 and 0142 in view of Waller, column 2, lines 18-50, column 5, lines 20-41, and figure 2, units 20-24, 30-31, 40, 50, and 80, which makes obvious means for varying this upper limit so that the modified control signal having a slow time constant avoids a “Dead Zone” and provides a quicker release response).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Werrbach, US 5,483,600 A, discloses a wave dependent compressor (see Werrbach, abstract);
Armstrong, US 2003/0012393 A1, discloses a digital quasi-RMS detector for automatic gain control (AGC) (see Armstrong, abstract and ¶ 0028, 0037-0038, and 0042); and
Scheller, US 2014/0177891 A1, discloses a method for compensating sensorineural hearing loss using separately adjustable compression pathway techniques (see Scheller, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel R Sellers/               Examiner, Art Unit 2653